 1

 2

 3                                                                  Honorable Barbara J. Rothstein

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   DIANE RAWLS, an individual, and RUSSEL              NO. 2:19-cv-01382-BJR
     RAWLS, an individual,
10                                                       STIPULATED MOTION AND AGREED
                    Plaintiffs,                          ORDER FOR MEDICAL,
11                                                       EDUCATIONAL, EMPLOYMENT AND
             v.                                          TAX RECORDS OF DIANE RAWLS
12
     COMBINED TRANSPORT, INC., a foreign                 NOTE ON MOTION CALENDAR:
13   corporation; and ROGER TAKACS, an                   MARCH 4, 2020
     individual, and STATE FARM MUTUAL
14   AUTOMOBILE INSURANCE COMPANY, a
     foreign insurer;
15
                    Defendants.
16

17                                     STIPULATED MOTION
18          Come now the Plaintiff Russell Rawls, by and through his attorneys at Seattle Truck Law
19
     PLLC; Defendants Combine Transport, Inc., and Roger Takacs, by and through their attorneys at
20
     Williams, Kastner & Gibbs, PLLC; and Defendant State Farm Mutual Automobile Insurance
21
     Company, by and through its attorneys at Reed McClure, and stipulate that the Court should
22
     enter the following proposed order.
23

24

25

      STIPULATED MOTION AND AGREED ORDER FOR MEDICAL,                 Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
      EDUCATIONAL, EMPLOYMENT AND TAX RECORDS OF                      Seattle, Washington 98101-2380
      DIANE RAWLS - 1                                                 (206) 628-6600
      (2:19-cv-01382-BJR)
     7056055.1
 1                                                 ORDER

 2
             THIS MATTER having come before the Court by way of stipulated motion by the
 3
     Plaintiff Russell Rawls and defendants Combined Transport, Inc., Roger Takacs, and State
 4
     Farm Mutual Automobile Insurance Company, and the Court being fully advised in the
 5

 6   premises, it is therefore hereby ORDERED as follows:

 7           That the Defendants should have authorization to acquire the medical records,
 8   educational records, employment records and/or tax records as they pertain to Diane Rawls,
 9
     DOB: xx/xx/1952, SSN: xxx-xx-6881, which are in the possession of any doctor, nurse,
10
     hospital or any other health care providers, educational establishment, government agency or
11
     any past, present or potential employer.
12

13           All records acquired should be paid for by the Defendants and/or their attorneys and

14   copies provided to Plaintiff’s counsel within thirty (30) days from receipt of same; however,
15
     that if records are obtained less than thirty (30) days prior to a hearing, deposition or trial, they
16
     shall be furnished to counsel for the Plaintiff as soon as practicable.
17
             In accordance with the Health Insurance Portability and Accountability Act
18

19   (“HIPAA”), 45 C.F.R. §160 and 164, Plaintiff hereby acknowledges, through counsel, that

20   release of medical records per this Order shall be used for discovery purposes in the above-
21   styled lawsuit. Plaintiff further acknowledges, through counsel, that any request for medical
22
     records shall include all records pertaining to treatment rendered to the plaintiff, irrespective of
23
     type of treatment or time of services rendered. Lastly, Plaintiff acknowledges, through counsel,
24
     that records obtained per this Order may be disseminated to agents and/or associates of defense
25

      STIPULATED MOTION AND AGREED ORDER FOR MEDICAL,                      Williams, Kastner & Gibbs PLLC
                                                                           601 Union Street, Suite 4100
      EDUCATIONAL, EMPLOYMENT AND TAX RECORDS OF                           Seattle, Washington 98101-2380
      DIANE RAWLS - 2                                                      (206) 628-6600
      (2:19-cv-01382-BJR)
     7056055.1
 1   counsel, including but not limited to, their agents and expert witnesses, and that any such

 2   information disseminated will no longer be protected by HIPAA privacy standards.
 3
             In further accordance with HIPAA, counsel for Defendants hereby acknowledge that
 4
     dissemination of records obtained per this Order shall be limited to agents, representatives, and
 5

 6   expert witnesses. It is further

 7           ORDERED that Defendants are hereby authorized to inspect, reproduce, and copy all
 8   medical records, educational records and/or employment records as they pertain to Diane
 9
     Rawls, DOB: xx/xx/1952, SSN: xxx-xx-6881, which are in the possession of any doctor, nurse,
10
     hospital, or any other health care providers or any past, present or potential employer or any
11
     educational facility or government agency. Further, it is
12

13           ORDERED that said hospitals, doctors or health care providers or their employees are

14
     ordered and authorized to release said information and that said past, present, or potential
15
     employers or their employees are ordered and authorized to release said personnel information.
16
     Further, all educational establishments are to provide any and all educational records pertaining
17

18   to Plaintiff. Further, all government agencies are to provide any and all income tax records

19   pertaining to Plaintiff. Further, it is

20           ORDERED that all records so acquired by this Order and authorization shall be paid by
21
     Defendants and/or their attorneys and copies provided to Plaintiff’s counsel, within thirty (30)
22
     days from receipt of same and that each page of such records supplied shall have a “Bates”
23
     stamp number or other numbering sufficient to identify each such page in numerical order.
24

25

      STIPULATED MOTION AND AGREED ORDER FOR MEDICAL,                    Williams, Kastner & Gibbs PLLC
                                                                         601 Union Street, Suite 4100
      EDUCATIONAL, EMPLOYMENT AND TAX RECORDS OF                         Seattle, Washington 98101-2380
      DIANE RAWLS - 3                                                    (206) 628-6600
      (2:19-cv-01382-BJR)
     7056055.1
 1   However, that if records are obtained less than thirty (30) days prior to a hearing, deposition, or

 2   trial, they shall be furnished to counsel for the Plaintiff as soon as practicable. Further, it is
 3
             ORDERED that if documents are examined and not copied, Plaintiff’s counsel will be
 4
     provided the name and address of the place where the documents exist, a listing of all
 5

 6   documents examined and not copied within thirty (30) days of such inspection and prior to any

 7   hearing, deposition, or trial if less than thirty (30) days from such examination. Further, it is

 8           ORDERED that in the event the Defendants intend to use at trial any information
 9
     reviewed pursuant to this Order of which copies are not obtained, Defendants shall advise
10
     counsel for the Plaintiff of that intent not less than thirty (30) days prior to trial. Further, it is
11

12           ORDERED that this Order and Authorization is not a waiver of plaintiff’s right of

13   privacy or plaintiff’s covenant of confidentiality with her physicians or other healthcare

14   providers. Plaintiff’s counsel hereby advises all of plaintiff’s treating physicians that this
15
     Agreed Order does not authorize any communication ex parte, or private conferences by
16
     and among any attorneys or their agents with any medical health care provider or any
17
     entity in possession of such medical records or any employer or any entity in possession of
18
     such employment and/or personnel records, unless plaintiff’s counsel is present at such
19

20   conference. Plaintiff agreeing to this order satisfies the duty to supplement medical records

21   and bills so long as the plaintiff identifies the medical providers.
22
             This Order shall expire upon final disposition of this case and the law firm of Williams,
23
     Kastner & Gibbs, PLLC, Reed McClure, and/or their designated representatives, shall be
24

25

      STIPULATED MOTION AND AGREED ORDER FOR MEDICAL,                        Williams, Kastner & Gibbs PLLC
                                                                             601 Union Street, Suite 4100
      EDUCATIONAL, EMPLOYMENT AND TAX RECORDS OF                             Seattle, Washington 98101-2380
      DIANE RAWLS - 4                                                        (206) 628-6600
      (2:19-cv-01382-BJR)
     7056055.1
 1   prohibited from using the Order thereafter and copies of all records obtained shall be destroyed

 2   no later than one (1) year after the time for appeals has been exhausted.
 3
             The defendants stipulate that the records obtained from any doctor, nurse, hospital, or
 4
     any other health care providers or any past, present or potential employer or any educational
 5

 6   facility are authentic, and are kept in the regular course of business.

 7           If any records obtained or reviewed with the Order are not provided or revealed to
 8   Plaintiff’s counsel as provided herein, and/or if any ex parte discussion with Plaintiff’s treating
 9
     physicians and/or other medical providers occur in violation of this Order, then sanctions may
10
     be issued to specifically include prohibition of the use of said records, and/or prohibition of the
11
     use of any information discovered pursuant to any said ex parte discussions, for any purpose
12

13   whatsoever and at any time in connection with this litigation.

14           Dated this 9th day of March, 2020.

15

16

17                                                          A
                                                            Barbara Jacobs Rothstein
18                                                          U.S. District Court Judge
19
     PRESENTED BY:
20

21   SEATTLE TRUCK LAW, PLLC

22   By s/Morgan Adams
     By s/James Banks
23      Morgan Adams, WSBA No. 51071
        James Banks, WSBA No. 41758
24
        Attorneys for Plaintiff
25

      STIPULATED MOTION AND AGREED ORDER FOR MEDICAL,                     Williams, Kastner & Gibbs PLLC
                                                                          601 Union Street, Suite 4100
      EDUCATIONAL, EMPLOYMENT AND TAX RECORDS OF                          Seattle, Washington 98101-2380
      DIANE RAWLS - 5                                                     (206) 628-6600
      (2:19-cv-01382-BJR)
     7056055.1
 1

 2

 3   WILLIAMS, KASTNER & GIBBS PLLC
 4   By s/Brendan T. Vandor
     By s/Rodney L. Umberger
 5      Rodney L. Umberger, WSBA No. 24948
        Brendan T. Vandor, WSBA No. 49929
 6
        Attorneys for Defendants Combined Transport, Inc. and Roger Takacs
 7

 8   REED MCCLURE
 9   By s/Jason Vacha
     By s/David Reeve
10      Jason Vacha, WSBA No. 34069
        David Reeve, WSBA No. 48405
11
        Attorneys for Defendant State Farm Mutual Automobile Ins. Co.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

     STIPULATED MOTION AND AGREED ORDER FOR MEDICAL,             Williams, Kastner & Gibbs PLLC
                                                                 601 Union Street, Suite 4100
     EDUCATIONAL, EMPLOYMENT AND TAX RECORDS OF                  Seattle, Washington 98101-2380
     DIANE RAWLS - 6                                             (206) 628-6600
     (2:19-cv-01382-BJR)
     7056055.1
